     Case 2:18-cr-00292-DWA Document 52 Filed 03/22/19 Page 1 of 2
      Case 2:18-cr-00292-DWA Document 51-1 Filed 03/21/19 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   )
                                           )
            V.                             )   Criminal No. 18-292
                                           )
ROBERT BOWERS                              )

                           ORDER OF COURT

      Upon consideration of the Unopposed Motion to Extend the Time for

Filing Pretrial Motions, it is hereby ORDERED that the motion is

GRANTED.

      IT IS ORDERED that any pretrial motions referred to in Local

Criminal Rule 12 are due on or before August 15, 2019.

      IT IS FURTHER ORDERED that the delay resulting from this

extension of time (April 17, 2019 through August 15, 2019) be deemed

excludable delay under the Speedy Trial Act 18 U.S.C. §3161 et seq. For the

reasons stated in Mr. Bowers' motion, the Court finds that the ends of justice

served by granting this continuance outweigh the best interest of the public

and the defendant to a speedy trial. Specifically, the court finds that this

continuance is justified given the complexity of the case, pursuant to 18

U.S.C. § 3161(h)(7)(A) and (B)(ii).
       Case 2:18-cr-00292-DWA Document 52 Filed 03/22/19 Page 2 of 2
        Case 2:18-cr-00292-DWA Document 51-1 Filed 03/21/19 Page 2 of 2




Date     \   \                            Donetta W. Ambrose
                                          United States District Judge
